Citation Nr: 0736628	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for neuralgia, second 
toe, right foot.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to an initial compensable evaluation for left 
foot hallux valgus.


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The veteran served on active duty from July 1999 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2007, the veteran presented testimony before the 
Board during a hearing at the RO.  During the hearing, the 
veteran indicated that he was unable to maintain employment 
due to his lumbar spine and foot disabilities.  Service 
connection has been awarded for a lumbar strain; right foot 
hallux valgus; residuals of a bunionectomy, right great toe 
scar; and left foot hallux valgus.  The matter of entitlement 
to an initial compensable disability rating for left foot 
hallux valgus is currently before the Board.  It is unclear 
as to whether the veteran is seeking increased disability 
ratings for his lumbar strain and his foot disabilities 
and/or entitlement to total disability rating due to 
individual unemployability.  Accordingly, the matter is 
referred the RO for any appropriate development.

The issues of entitlement to service connection for 
neuralgia, second toe of the right foot and chest pain are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran's left foot hallux valgus is characterized as 
mild with symptoms of pain, tenderness, and additional loss 
of motion with repetitive use. 




CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, but 
no higher, for left foot hallux valgus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code (Code) 5280 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2003, May 2004, and January 2007 
letters, initially with respect to the claims of entitlement 
to service connection and subsequently with respect to the 
claim of entitlement to an increased disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2003, May 2004, and January 2007 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2003 and May 
2004, prior to the adjudication of the matter of entitlement 
to service connection for left foot hallux valgus in July 
2004.  Additionally, the record contains a March 2007 
supplemental statements of the case following the January 
2007 letter regarding entitlement to an increased disability 
rating.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the November 2003, May 2004, and January 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in May 
2004 and October 2005.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the January VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The United States Court of Appeals for Veteran Claims, 
however, has determined that the above rule is inapplicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran alleges entitlement to an initial compensable 
evaluation for his left foot hallux valgus.  The medical 
evidence of record includes the veteran's service medical 
records, post-service VA treatment records, and VA 
examination reports dated in May 2004 and October 2005.   

March 2004 radiographic reports demonstrated a mild left foot 
hallux; otherwise, the bones of the foot were unremarkable.  
Upon VA examination in May 2004, range of motion of the left 
foot was normal, with 20 degrees of inversion and eversion.  
There were no evidence of calluses and no focal, motor, or 
sensory deficits were identified.  Neurologic examination was 
also normal.  The veteran was diagnosed as having bunions 
with chronic foot pain.  In October 2005, VA examination 
revealed a mild hallux valgus deformity of the left great 
toe, without any history of surgery.  There was tenderness; 
however, no other deformities of the left foot were noted.  
Pedal pulses were well palpable and there was no pedal edema.  
There were no ulcerations, venous insufficiency, or other 
significant findings.  The veteran was diagnosed as having a 
hallux valgus deformity of the left great toe, with no 
functional loss due to pain.  He was also noted to have 
bilateral plantar fasciitis with no functional loss due to 
pain.  Any additional joint function limitation secondary to 
repetitive use and flare-ups with prolonged standing, 
walking, and running was estimated to be mild to moderate in 
severity.

The veteran's service-connected left foot hallux valgus has 
been appropriately assigned an initial noncompensable rating 
under Code 5280 for unilateral hallux valgus.  Under Code 
5280, a 10 percent rating is warranted if there has been an 
operation and resection of the metatarsal head.  A 10 percent 
rating is also warranted for a severe case, if equivalent to 
amputation of great toe.  

A review of the evidence does not indicate, nor does the 
veteran allege, that he has undergone any surgeries on his 
left foot or that his left foot hallux valgus results in a 
severe disability equivalent to an amputation of the great 
toe.  Accordingly, the diagnostic criteria of Code 5284 do 
not provide a basis for an initial compensable evaluation for 
the veteran's left hallux valgus disability.  In an attempt 
to award the veteran an increased disability rating, the 
Board will evaluate the veteran's left foot hallux valgus 
disability under alternative Diagnostic Codes.

The other Diagnostic Codes pertaining to disabilities of  the 
foot are Code 5276 (flatfoot, acquired), Code 5277 (weak 
foot, bilateral), Code 5278 (claw foot (pes cavus)), Code 
5279 (anterior metatarsalgia), 5281 (hallux rigidus), 5282 
(hammer toe), and Code 5283 (malunion of the tarsal or 
metatarsal bones); however, these are not for consideration, 
as there is no evidence that the veteran suffers from any of 
these conditions.

Under Code 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.

A review of the medical evidence of record, demonstrates that 
the veteran's left hallux valgus disability has been 
consistently characterized as mild.  His symptomatology 
includes with symptoms of pain and tenderness.  The Board 
finds, however, that the veteran is entitled to a 10 percent 
disability rating due to the October 2005 VA examiner's 
findings that repetitive use could result in mild to moderate 
joint function limitation.  Accordingly, the Board finds that 
the veteran's disability more closely approximates the 
criteria for a 10 percent rating under Diagnostic Code 5284 
for moderate foot injury.  A 20 percent disability rating is 
not warranted because his left foot disability encompasses 
only the large toe area of his left foot and there is no 
objective evidence of a moderately severe foot disability. 

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995).  Such considerations do not afford the veteran a 
disability rating in excess of 10 percent as 10 percent is 
the maximum disability evaluation  available for hallux 
valgus.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, the current award of a 10 percent disability 
rating accounts for the veteran's symptoms of pain and 
tenderness.  Accordingly, the veteran's left foot hallux 
valgus is appropriately compensated for by the assigned 
10 percent disability rating.


ORDER

Entitlement to an initial disability rating of 10 percent, 
but no higher, for left foot hallux valgus is granted.



REMAND

The Board finds that further evidentiary development is 
required before VA can resolve the veteran's claims on the 
merits.  The veteran alleges that his current neuralgia, 
second toe, of the right foot is secondary to his in-service 
bunionectomy and that he has chronic chest pain that began 
during his period of service.  

As noted, with regards to his right foot, service connection 
is in effect for hallux valgus and residuals of a 
bunionectomy, right great toe scar.  The veteran, however, is 
claiming entitlement service connection for neuralgia, second 
toe, of the right foot.  He has testified that he has no 
feeling on the side of his second toe.  By means of a July 
2004 rating decision, the RO denied entitlement to service 
connection for neuralgia because there is no evidence of a 
neurological deficit.  A review of the service medical 
records demonstrates treatment for plantar fasciitis, bone 
spurs, and bunions, his second toe was noted to be 
overlapping the hallux valgus.  In June 2003, the veteran 
underwent a right foot bunionectomy.  Upon discharge, he was 
noted to have prominent bilateral hallux valgus deformity.  

Post-service, a March 2004 podiatry consult indicated that 
there was pain on palpation on the second interspaces of both 
feet with compression of the lateral and medial aspect of the 
foot.  The veteran was diagnosed as having bilateral neuritis 
of the second interspace due to right foot shortening of the 
first metatarsal and was casted for orthotics.   

The veteran was afforded VA examinations in October 2005 and 
May 2004.  In October 2005, tenderness was noted in the right 
great toe and in the plantar arch.  No other deformities of 
the right foot were noted.  X-rays demonstrated status post 
surgical correction of the hallux valgus deformity by a 
Mitchell osteotomy and a screw fixation at the osteotomy site 
and removal of the medial bony prominence of the first 
metatarsal head.  There were flexion deformities of the 
distal interphalangeal joints of the second through fifth 
toes and a small plantar calcaneal spur.  In May 2004, 
neurologic examination of the right foot was normal and no 
focal, motor, or sensory deficits were identified.  The 
veteran was diagnosed as having bilateral bunions in both 
feet with chronic foot pain.  

Based upon the October 2005 VA examination findings of 
flexion deformities, the record now contains a diagnosis of a 
current disorder.  Accordingly, the Board finds that a remand 
is necessary in order to secure an opinion as to the 
relationship, if any, between any current neuralgia, second 
toe, of the right foot and the veteran's period of military 
service, specifically his June 2003 bunionectomy.  See 
38 U.S.C.A. § 5103A.

With regards to the veteran's claim of entitlement to service 
connection for chest pain, the Board finds that additional 
evidentiary development is warranted.  In July 2004, the RO 
denied entitlement to service connection for a heart 
disorder, claimed as chest pain, because there was no 
evidence of a chronic cardiovascular impairment or evidence 
of a diagnosis of a current chronic impairment.  

A review of service medical records reveals several 
complaints of chest pain throughout the veteran's period of 
service.  In October 1999, February 2000, and June 2000, the 
veteran presented with complaints of chest pain and was 
diagnosed as having costochondritis.  Post-service, the 
veteran has continued to present with complaints of chest 
pain.  In November and December 2003, he was diagnosed as 
having atypical chest pain.  November 2003 chest x-rays 
demonstrated clear lungs and a normal heart, without any 
evidence of active pulmonic disease.  In December 2003, the 
veteran was referred to the Cardiology Clinic with a possible 
diagnosis of costochondritis.   

Upon VA examination in May 2004, the veteran was diagnosed as 
having noncardiac chest pain that was more likely than not 
chest wall pain and the examiner opined that the veteran's 
noncardiac chest pain was minor and did not require 
treatment.  The Board, however, notes that no records were 
available for review.  Accordingly, the veteran should be 
afforded an additional examination, for a thorough review of 
the complete record, in order to secure an opinion as to 
whether he has a current chronic disorder characterized by 
chest pain that is attributable to his period of service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the claims folder 
for a medical opinion as to whether the 
veteran is experiencing any current 
disability in the second toe of his right 
that is separate and distinct from his 
service-connected hallux valgus disability.  
If so, the examiner should opine as to the 
etiology of the veteran's right second toe 
disorder.  The claims folder must be made 
available to the examiner.  The examiner 
should be asked to render an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater likelihood) 
that the any current neuralgia of the 
second toe of the right foot had its onset 
during his period of service, to include as 
due to the June 2003 bunionectomy.  

2.  The RO should forward the claims folder 
for a medical opinion as to the etiology of 
the veteran's current chest pain disorder.  
The claims folder must be made available to 
the examiner.  The examiner should be asked 
to render an opinion as to whether the 
veteran has a current chronic disorder, 
characterized by chest pain, and, if so, 
whether it is at least as likely as not 
(i.e., a 50 percent or greater likelihood) 
that the veteran's chest pain had its onset 
during his period of service.  

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issues on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the RO should issue to the 
veteran a Supplemental Statement of the 
Case and afford him the appropriate 
opportunity for response thereto.  The case 
should then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


